DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150377919 to Yoda, in view of US 20190302142 to Tanaka.
Regarding Claim 1, Yoda discloses a physical quantity sensor, where a first direction, a second direction, and a third direction are provided as three directions orthogonal to each other (Figs. 1-5, acceleration sensor 1 with x, y and z axes; ¶¶ [0045]-[0055]), comprising: a substrate (Figs. 1-5, base substrate 10; ¶¶ [0045]-[0055]); and a moving member facing the substrate in the third direction via a gap and becoming displaced in the third direction in relation to the substrate (Figs. 1-5, sensor part 21 separated from base substrate 10 by recesses 11, 14 of depths D1 and D2; ¶¶ [0045]-[0061]), the gap having a first gap and a second gap having a longer distance between the substrate and the moving member than the first gap (Figs. 1-5, sensor part 21 separated from base substrate 10 by recesses 11, 14 of depths D1 and D2; ¶¶ [0045]-[0061]), the moving member having a first part overlapping the first gap and a second part overlapping the second gap, as viewed in a plan view from the third direction (Figs. 1-5, sensor parts 21A, 21B above recesses 11, 14; ¶¶ [0045]-[0061]), and a plurality of penetration holes arranged at the first part and the second part, penetrating the moving member in the third direction (Figs. 1-5, sensor parts 21A, 21B, with through holes 24; ¶¶ [0045]-[0061]). However, Yoda does not disclose the penetration holes having a square opening shape as viewed from the third direction, wherein in at least one of a first area overlapping the first part and a second area overlapping the second part, as viewed in a plan view from the third direction,                 
                    C
                    ≤
                    1.5
                    X
                    C
                    m
                    i
                    n
                    ,
                
             provided that

    PNG
    media_image1.png
    653
    636
    media_image1.png
    Greyscale

where H is a length of the penetration hole in the third direction, a is half a length of the moving member along the first direction, L is a length of the moving member along the second direction, h is a length of the gap in the third direction, SO is a length of one side of the penetration hole, S1 is a space between the penetration holes next to each other, µ is a viscous resistance of a gas in the gap, C is a damping generated in the moving member, and C in the 
formula (1) is defined as Cmin when satisfying   
    PNG
    media_image2.png
    77
    132
    media_image2.png
    Greyscale
   Tanaka discloses the penetration holes having a square opening shape as viewed from the third direction (Figs 1-2, square through-holes 30; ¶¶ [0061]-[0083]) wherein in at least one of a first area overlapping the first part and a second area overlapping the second part, as viewed in a plan view from the third direction,                 
                    C
                    ≤
                    1.5
                    X
                    C
                    m
                    i
                    n
                    ,
                
             provided that

    PNG
    media_image1.png
    653
    636
    media_image1.png
    Greyscale

where H is a length of the penetration hole in the third direction, a is half a length of the moving member along the first direction, L is a length of the moving member along the second direction, h is a length of the gap in the third direction, SO is a length of one side of the penetration hole, S1 is a space between the penetration holes next to each other, µ is a viscous resistance of a gas in the gap, C is a damping generated in the moving member, and C in the 
formula (1) is defined as Cmin when satisfying   
    PNG
    media_image2.png
    77
    132
    media_image2.png
    Greyscale
   (Figs 1-2, square through-holes 30 in movable body 32; ¶¶ [0061]-[0083], Claim 1).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Yoda by providing the penetration holes having a square opening shape as viewed from the third direction, wherein in at least one of a first area overlapping the first part and a second area overlapping the second part, as viewed in a plan view from the third direction,                 
                    C
                    ≤
                    1.5
                    X
                    C
                    m
                    i
                    n
                    ,
                
             according to the above equations as in Tanaka in order to provide for improved sensitivity.                                                 
Claim 2, Yoda discloses a physical quantity sensor, where a first direction, a second direction, and a third direction are provided as three directions orthogonal to each other (Figs. 1-5, acceleration sensor 1 with x, y and z axes; ¶¶ [0045]-[0055]), comprising: a substrate (Figs. 1-5, base substrate 10; ¶¶ [0045]-[0055]); and a moving member facing the substrate in the third direction via a gap and becoming displaced in the third direction in relation to the substrate (Figs. 1-5, sensor part 21 separated from base substrate 10 by recesses 11, 14 of depths D1 and D2; ¶¶ [0045]-[0061]), the gap having a first gap and a second gap having a longer distance between the substrate and the moving member than the first gap (Figs. 1-5, sensor part 21 separated from base substrate 10 by recesses 11, 14 of depths D1 and D2; ¶¶ [0045]-[0061]), the moving member having a first part overlapping the first gap and a second part overlapping the second gap, as viewed in a plan view from the third direction (Figs. 1-5, sensor parts 21A, 21B above recesses 11, 14; ¶¶ [0045]-[0061]), and a plurality of penetration holes arranged at the first part and the second part, penetrating the moving member in the third direction (Figs. 1-5, sensor parts 21A, 21B, with through holes 24; ¶¶ [0045]-[0061]). However, Yoda does not disclose the penetration holes having having a circular opening shape as viewed from the third direction, wherein in at least one of a first area overlapping the first part and a second area overlapping the second part, as viewed in a plan view from the third direction,                 
                    C
                    ≤
                    1.5
                    X
                    C
                    m
                    i
                    n
                    ,
                
              provided that 

    PNG
    media_image3.png
    488
    563
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    77
    132
    media_image2.png
    Greyscale
 Tanaka discloses the penetration holes having a circular opening shape as viewed from the third direction (Figs 1-2, square through-holes 30; ¶¶ [0061]-[0083]) wherein in at least one of a first area overlapping the first part and a second area overlapping the second part, as viewed in a plan view from the third direction,                 
                    C
                    ≤
                    1.5
                    X
                    C
                    m
                    i
                    n
                    ,
                
             provided that

    PNG
    media_image3.png
    488
    563
    media_image3.png
    Greyscale

where H is a length of the penetration hole in the third direction, a is half a length of the moving member along the first direction, L is a length of the moving member along the second direction, h is a length of the gap in the third direction, ro is a radius of the penetration hole, rc is half a distance between centers of the penetration holes, µ is a viscous resistance of a gas in the gap, C is a damping generated in the moving member, and C in the formula (1) is defined as 
    PNG
    media_image2.png
    77
    132
    media_image2.png
    Greyscale
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Yoda by providing the penetration holes having a circular opening shape as viewed from the third direction, wherein in at least one of a first area overlapping the first part and a second area overlapping the second part, as viewed in a plan view from the third direction,                 
                    C
                    ≤
                    1.5
                    X
                    C
                    m
                    i
                    n
                    ,
                
             according to the above equations as in Tanaka in order to provide for improved sensitivity.
Regarding Claim 3, Yoda discloses a physical quantity sensor, where a first direction, a second direction, and a third direction are provided as three directions orthogonal to each other (Figs. 1-5, acceleration sensor 1 with x, y and z axes; ¶¶ [0045]-[0055]), comprising: a substrate (Figs. 1-5, base substrate 10; ¶¶ [0045]-[0055]); and a moving member facing the substrate in the third direction via a gap and becoming displaced in the third direction in relation to the substrate (Figs. 1-5, sensor part 21 separated from base substrate 10 by recesses 11, 14 of depths D1 and D2; ¶¶ [0045]-[0061]), the gap having a first gap and a second gap having a longer distance between the substrate and the moving member than the first gap (Figs. 1-5, sensor part 21 separated from base substrate 10 by recesses 11, 14 of depths D1 and D2; ¶¶ [0045]-[0061]), the moving member having a first part overlapping the first gap and a second part overlapping the second gap, as viewed in a plan view from the third direction (Figs. 1-5, sensor parts 21A, 21B above recesses 11, 14; ¶¶ [0045]-[0061]), and a plurality of penetration holes arranged at the first part and the second part, penetrating the moving member in the third direction (Figs. 1-5, sensor parts 21A, 21B, with through holes 24; ¶¶ [0045]-[0061]). However, Yoda does not disclose the penetration holes having a polygonal opening shape as viewed from the third direction, wherein in at least one of a first area overlapping the first part and a second area overlapping the second part, as viewed in a plan view from the third direction,                 
                    C
                    ≤
                    1.5
                    X
                    C
                    m
                    i
                    n
                    ,
                
             provided that

    PNG
    media_image4.png
    576
    533
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    79
    193
    media_image5.png
    Greyscale

where H is a length of the penetration hole in the third direction, a is half a length of the moving member along the first direction, L is a length of the moving member along the second direction, h is a length of the gap in the third direction, SO is a square root of area of the penetration hole, Si is a value of spaces between the penetration holes next to each other in the first direction and the second direction added together and divided by 2, µ is a viscous resistance of a gas in the gap, C is a damping generated in the moving member, and C in the formula (1) is defined as Cmin when satisfying
    PNG
    media_image2.png
    77
    132
    media_image2.png
    Greyscale
 Tanaka discloses the penetration holes having a polygonal opening shape as viewed from the third direction (Figs 1-2, polygonal through-holes 30; ¶¶ [0061]-[0083]) wherein in at least one of a first area overlapping the first part and a second area overlapping the second part, as viewed in a plan view from the third direction,                 
                    C
                    ≤
                    1.5
                    X
                    C
                    m
                    i
                    n
                    ,
                
             provided that

    PNG
    media_image4.png
    576
    533
    media_image4.png
    Greyscale

where H is a length of the penetration hole in the third direction, a is half a length of the moving member along the first direction, L is a length of the moving member along the second direction, h is a length of the gap in the third direction, SO is a square root of area of the penetration hole, Si is a value of spaces between the penetration holes next to each other in the first direction and the second direction added together and divided by 2, µ is a viscous resistance of a gas in the gap, C is a damping generated in the moving member, and C in the formula (1) is defined as Cmin when satisfying
    PNG
    media_image2.png
    77
    132
    media_image2.png
    Greyscale
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Yoda by providing the penetration holes having a polygonal opening shape as viewed from the third direction, wherein in at least one of a first area overlapping the first part and a second area overlapping the second part, as viewed in a plan view from the third direction,                 
                    C
                    ≤
                    1.5
                    X
                    C
                    m
                    i
                    n
                    ,
                
             according to the above equations as in Tanaka in order to provide for improved sensitivity.

Regarding Claim 4, Tanaka discloses the formula (1) is satisfied at least in the first area (Figs. 1-5, sensor part 21 plurality of through-holes 30 uniformly disposed over entire regions of the mass 321 and second mass 322; ¶¶ [0045]-[0061]).
Regarding Claim 5, Tanaka discloses the formula (1) is satisfied both in the first area and in the second area (Figs. 1-5, sensor part 21 plurality of through-holes 30 uniformly disposed over entire regions of the mass 321 and second mass 322; ¶¶ [0045]-[0061]).
Regarding Claim 6, Yoda discloses a fixed part fixed to the substrate (Fig. 1, frame part 22 surrounding the sensor part 21, and pair of support parts 23a, 23b; ¶¶ [0050]-[0054]); and a support beam coupling the moving member and the fixed part together and forming a rotation axis along the first direction, wherein the moving member is displaceable about the rotation axis (Fig. 1, frame part 22 surrounding the sensor part 21, and pair of support parts 23a, 23b; ¶¶ [0050]-[0054]), the moving member has a first mass part located at one side of the second direction in relation to the rotation axis, and a second mass part located at the other side and having a greater moment of rotation about the rotation axis than the first mass part, as viewed in a plan view from the third direction (Figs. 1-2, sensor part 21 with first part 21A and second part 21B; ¶¶ [0054]-[0061]), and the second mass part has a first part and a second part located at a more distant position from the rotation axis than the first part (Figs. 1-2, second sensor part 21B with inner and outer portions of second part 21B; ¶¶ [0054]-[0061]).
Regarding Claim 7, Yoda discloses the first mass part has the first part, and the first part of the first mass part and the first part of the second mass part are arranged symmetrically with each other about the rotation axis, as viewed in a plan view from the third direction (Figs. 1-2, sensor part 21 with first part 21A and inner portion of second part 21B; ¶¶ [0054]-[0061]).
Regarding Claims 8-10, Tanaka discloses in at least one of the first area and the second area,                
                     
                    C
                    ≤
                    1.4
                    X
                    C
                    m
                    i
                    n
                     
                     
                    C
                    ≤
                    1.3
                    X
                    C
                    m
                    i
                    n
                
            , and                  
                    C
                    ≤
                    1.2
                    X
                    C
                    m
                    i
                    n
                     
                    (
                    ¶
                     
                    
                        
                            0073
                        
                    
                    )
                
            .
Claims 11-13, Tanaka discloses in at least one of the first area and the second area,                
                    0.25
                    ≤
                    
                        
                            S
                            1
                        
                        
                            S
                            0
                        
                    
                     
                    ≤
                    3.00
                    ,
                     
                     
                    0.6
                    ≤
                    
                        
                            S
                            1
                        
                        
                            S
                            0
                        
                    
                     
                    ≤
                    2.40
                
            , and                 
                     
                    0
                    .
                    8
                    ≤
                    
                        
                            S
                            1
                        
                        
                            S
                            0
                        
                    
                     
                    ≤
                    2.0
                    0
                     
                    (
                    ¶
                     
                    
                        
                            0076
                        
                    
                    )
                
            
Regarding Claim 14, Tanaka discloses an electronic apparatus comprising: the physical quantity sensor according to claim 1; and a control circuit performing control based on a detection signal outputted from the physical quantity sensor (Figs. 29-36, vehicle positioning apparatus 3000 with control device 1502 for inertial measurement unit (IMU) 3100; ¶¶ [0118]-[0168]).
Regarding Claim 15, Tanaka discloses a vehicle comprising: the physical quantity sensor according to claim 1; and a control circuit performing control based on a detection signal outputted from the physical quantity sensor (Figs. 29-36, vehicle positioning apparatus 3000 with control device 1502 for inertial measurement unit (IMU) 3100; ¶¶ [0118]-[0168]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852